El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
. Este era un pleito sobre devolución de contribuciones pagadas bajo protesta en el que las cuestiones principales *115fueron resueltas a favor de la contribuyente (35 D.P.R.. 917). El tesorero basó su tasación en $60,000 de capital en acciones y $6,190 de ganancias no divididas, que hacen un total de $66,190. La demandante presentó una planilla que demostraba que el valor total de su propiedad ascen-día a $139,245.57. Admitió que debía pagar contribución sobre $6,448.66 de efectivo en caja, pero en el octavo pá-rrafo de la demanda negaba tener que pagar contribución alguna sobre $59,741.34, o sea por la diferencia entre la cantidad tasada y la admitida, en vista de que dicha dife-rencia se componía de bonos de la libertad, acciones de corporaciones sujetas a contribución, créditos hipotecarios y otros valores y notas exentos de contribución. Si bien en la contestación se negaba generalmente el párrafo octavo de la demanda, la parte principal de la contestación a este párrafo se basaba en la teoría general bajo la cual el tesorero tasó a la demandante, cuestión que esta corte le resolvió en contra. Teniendo dudas respecto a si la de-mandante realmente había probado todas sus exenciones or-denamos la celebración de una nueva vista.
El gobierno sostenía que la tasación hecha por el teso-rero no demuestra que se impusiera contribución sobre parte alguna de la propiedad exenta. Esta es una forma indirecta de levantar la misma cuestión que fue resuelta por nuestra opinión principal. El efecto de nuestra opinión es que la contribución debe imponerse sobre bienes mue-bles existentes de hecho, y no basarse en presunciones del tesorero de la existencia de valores sujetos a contribución.
El valor total de la propiedad de la demandante ascen-día a $139,245.57. Los noventa mil quinientos treinta y siete dólares veinte y seis centavos en bonos de la libertad claramente estaban exentos de contribución, pero la deman-dante no nos convence de que ninguna de las otras parti-das estuvieran igualmente exentas.
Convenimos con el gobierno en que no se demostró que los $11,850 en acciones de corporaciones estuvieran *116exentos de contribución. El artículo 291 (d) del Código Político exime de contribución las acciones del capital de otras corporaciones cuando la propiedad de tales corpora-ciones esté exenta o cuando dichas corporaciones estén su-jetas al pago de contribuciones por tales acciones. La ape-lante no demostró entonces que sus acciones estuviesen exen-tas de contribución en una u otra forma.
Igualmente respecto a créditos hipotecarios el artículo 291 (to) dice lo siguiente:
“Los bonos hipotecarios que- no devenguen interés, y otras obli-gaciones usadas exclusivamente como fianzas o garantías del fiel desempeño de cargos oficiales; así como gravámenes y censos que no devenguen más del cinco por ciento de interés anual, siempre que expresamente se dediquen al cumplimiento de voluntad testa-mentaria, por la cual se destinen a fines de- beneficencia o educa-ción. Mas toda propiedad por el presente título exenta de contribu-ción, en tanto cuanto tenga la propiedad inmueble, se inscribirá, va-luará y describirá como es debido y como se hace con cualquiera otra propiedad; y el Tesorero llevará un registro que manifieste, respecto de cada finca exenta por la razón expuesta, la descripción de la misma, el valor que se le calcula, y quién la posee, así como la razón por la cual está exenta de contribución, y los demás informes que sean de desearse, a juicio del Tesorero.”
La demandante no nos convence de que cae bajo nin-guna de estas clases. De suerte que los $16,000 de crédi-tos hipotecarios no están exentos.
Similarmente tampoco están exentos de contribución los otros valores y notas montantes a $14,409.65. Incluyendo los $6,448.66 que se admite adeudarse, todas estas partidas ascienden a $48,708.31. La base de la tasación fué. $66,190, de manera que la demandante sólo tiene derecho a la de-volución del dos por ciento de la diferencia o sea $17,481.69 montante a- $349.63.
Tal vez alguna de las otras propiedades a que nos he-mos referido estaba exenta de contribución, pero los autos no revelan tal cosa. Debe modificarse la sentencia y orde-nar la devolución de dichos $349.63.